Case 1:19-cv-04304-ILG-SJB Document 47 Filed 11/12/19 Page 1 of 4 PageID #: 496
 Case l:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 2 of 5 PageID #: 488



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



  JAMES GREENE,JENNIFER SHAAL,OFER                                  No. I9-CV-4304(ILG)(SJB)
  SHAAL,JAKE STONE, GUY SHOSHAN,EINAT
  EZRA MICHAELI,and YIFAT SHMILOVICH,on
  behalf ofthemselves and all others similarly situated.    STIPULATION AND ORDER SETTING
                                                                  BRIEFING SCHEDULE ON
                                    Plaintiffs,               MOTION IN LIEU OF AN ANSWER




  KABBALAH CENTRE INTERNATIONAL,
  INCORPORATED; KABBALAH CENTRES OF
  THE UNITED STATES,INCORPORATED;
  KABBALAH CENTRE OF NEW YORK,
  INCORPORATED;THE KABBALAH CENTRE OF
  FLORIDA,INC.; KABBALAH CHILDREN'S
  ACADEMY;KABBALAH ENTERPRISES,
  INCORPORATED; KAF INVESTMENTS, LLC;501
  N. LA CIENEGA,LLC; SPIRITUALITY FOR KIDS
  INTERNATIONAL,INC.; and KAREN BERG,
  YEHUDA BERG,and MICHAEL BERG,

                                    Defendants.



        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 attorneys for the parties, that:

     1. The deadline for Defendants Kabbalah Centre International, Incorporated; Kabbalah

         Centres of the United States, Incorporated; Kabbalah Centre of New York, Incorporated;

        The Kabbalah Centre of Florida, Inc.; Kabbalah Children's Academy; Kabbalah

         Enterprises, Incorporated; KAF Investments, LLC; 501 N. La Cienega, LLC; Spirituality

         For Kids International, Inc.; and Karen Berg, Yehuda Berg,and Michael Berg (collectively,

        "Defendants") to move, answer, or otherwise respond to the Amended Complaint is no

        later than November 25, 2019;
Case 1:19-cv-04304-ILG-SJB Document 47 Filed 11/12/19 Page 2 of 4 PageID #: 497
 Case l:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 3 of 5 PagelD #: 489




    2. If any Defendant files a motion in lieu of an answer, the deadline for Plaintiffs James

        Greene, Jennifer Shaal, Ofer Shaal, Jake Stone, Guy Shoshan, Einat Ezra Michaeli, and

        Yifat Shmilovich (collectively,"Plaintiffs")to file an opposition is no later than December

        23,2019; and

    3. The deadline for Defendants to file a reply to Plaintiffs' opposition is no later than January

        20,2020.

 Facsimile or electronic signatures on this Stipulation are hereby deemed originals. No provision

 of this Stipulation and Order shall be construed as a waiver of, and Defendants hereby expressly

 reserve, any and all defenses.
Case 1:19-cv-04304-ILG-SJB Document 47 Filed 11/12/19 Page 3 of 4 PageID #: 498
 Case l:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 4 of 5 PagelD #: 490




 Dated: New York, New York
        November 8, 2019


  PIERCE BAINBRIDGE BECK PRICE &               PROSKAUER ROSE LLP
  HECHT LLP


  A/ Theodore J. Folkman                      /s/ Elise M. Bloom
  Theodore J. Folkman                          Elise M. Bloom
  One Liberty Square, 13th Floor               Steven D. Hurd
  Boston, MA 02109                             Pinchos N. Goldberg
  Telephone: (617)229-5415                     Eleven Times Square
  Fax: (617)313-7837                           New York, NY 10036
  tfolkman@piercebainbridge.com               Telephone: (212)969-3000
                                              Fax: (212)969-2900
  Shira Lauren Feldman                        ebloom@proskauer.com
  Claibome R. Hane                            shurd@proskauer.com
  277 Park Avenue,45th Floor                  pgoldberg@proskauer.com
  New York, NY 10172
  Telephone: (212)484-9866                     Samantha R. Manelin
  Fax: (646)968-4125                           One International Place
  sfeldman@piercebainbridge.com               Boston, MA 02110
  chane@piercebainbridge.com                  Telephone:(617)526-9746
                                              smanelin@proskauer.com
  Matthew P. Rand
  355 S. Grand Avenue,44th Floor              Attorneysfor Defendants Kabbalah
  Los Angeles, CA 90071                       Centre International, Incorporated:
  Telephone: (213)262-9333                    Kabbalah Centres ofthe United
  Fax: (213)279-2008                          States, Incorporated; Kabbalah
  mrand@piercebainbridge.com                  Centre ofNew York, Incorporated;
                                              The Kabbalah Centre ofFlorida, Inc.;
  Attorneysfor Plaintiffs and the Proposed    Kabbalah Children's Academy;
  Collective and Class                        Kabbalah Enterprises, Incorporated;
                                              KAF Investments, LLC; 501N. La
                                              Cienega, LLC; and Spiritualityfor
                                              Kids International, Inc.
Case 1:19-cv-04304-ILG-SJB Document 47 Filed 11/12/19 Page 4 of 4 PageID #: 499
 Case l:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 5 of 5 PagelD #: 491



  SHAPIRO ARATO BACH LLP                       LAW OFFICE OF JOHN D. CLINE



  /s/Jonathan P. Bach                          /s/John D. Cline
  Jonathan P. Bach                             John D. Cline
  Philip W. Young
                                               One Embarcadero Center, Suite 500
  500 Fifth Avenue,40th Floor                  San Francisco, California 94111
  New York, New York 10110                     Phone: (415)662-2260
  Phone: (212)257-4880                         Fax:(415)662-2263
  Fax:(212)202-6417                            cline@Johndclinelaw.com
  jbach@shapiroarato.com
  pyoung@shapiroarato.com                      Attorneysfor Defendant Yehuda
                                               Berg
  Attorneysfor Defendants Karen Berg
  and Michael Berg



 Dated: Brooklw, New York              so ORDERED:
        // //^.im

                                       ^7,
                                         Lt       // /57i
                                       HON. I. LEO CiLASSER       ^
                                       UNITED STATES SENIOR DISTRICT JUDGE
